Citation Nr: 0636267	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 
10 percent for tinnitus.

2.  Entitlement to individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945.

The TDIU claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The claim for a schedular evaluation in excess of 10 percent 
for tinnitus comes before the Board following an Order of the 
United States Court of Appeals for Veterans Claims (CAVC) 
granting a Joint Motion to Remand by the veteran and VA.   

The veteran testified before the undersigned Veteran's Law 
Judge at a videoconference hearing in July 2006; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

3.  The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005);  Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the CAVC held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a "service connection" claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
include (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Id.  Thus, upon receipt of an application 
for a service connection claim, section 5103(a) and § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in October 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO also requested from the veteran enough information 
about relevant records from private doctors, hospitals, or 
current or former employers.  Although the RO did not 
specifically request that the veteran submit "any evidence 
in his possession," the Board finds that the language in the 
VCAA notice adequately conveyed the essence of the 
regulation.  A generalized request would not likely lead to 
the submission of additional pertinent evidence and remanding 
for such a request would serve no purpose.  

The Board recognizes that the RO did not initially provide 
the veteran with notice of the elements for establishing a 
TDIU in the October 2003 VCAA notice.  Despite this 
inadequacy, the RO subsequently provided the appropriate 
notice of these elements.  In the August 2004 statement of 
the case, the RO included the portions of the Code of Federal 
Regulations governing the assignment of total disability 
ratings.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
Moreover, the veteran submitted documents throughout the 
course of his appeal in which he demonstrated his 
understanding of the requirements.  For example, in the 
veteran's notice of disagreement, dated in April 2004, he 
stated that his service-connected hearing loss, tinnitus, and 
varicose veins prevented him from obtaining gainful 
employment.  In the veteran's substantive appeal, dated in 
December 2004, he again asserted that his service-connected 
hearing loss, tinnitus, and varicose veins prevented him from 
obtaining gainful employment and provided examples of how 
these disabilities presented difficulties for him in 
employment situations.  It is clear from these statements 
that the veteran had knowledge of what the evidence had to 
show to establish entitlement to a TDIU.

The Board also recognizes that the RO has not provided notice 
to the veteran of the effective date element of the service-
connection claim.  The Board declines to remand, however, 
because such an omission has resulted in no prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a TDIU, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

In regard to VA's duty to assist, the RO provided the veteran 
with a VA examination and scheduled a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Increased Rating for Bilateral Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board and the Board denied the 
claim in a decision dated in May 2004.  The veteran 
subsequently appealed the Board's decision to the CAVC.  In a 
Joint Motion for Remand, dated in April 2005, the parties 
asked that the CAVC vacate and remand the Board's May 2004 
decision for further adjudication.  The CAVC granted the 
motion in an Order dated in April 2005, and the issue is now 
before the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. section 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2005).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

A Total Disability Rating Based On Individual Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  The Board 
disagrees with this claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2006).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

The evidence shows that the veteran's service-connected 
disabilities meet the threshold schedular criteria for a 
TDIU.  Here, the veteran is service-connected for bilateral 
hearing loss, evaluated as 40 percent disabling; bilateral 
varicose veins, evaluated as 30 percent disabling; eczematous 
eruption of the hands, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; malaria, 
evaluated as zero percent disabling; and hemorrhoids, 
evaluated as zero percent disabling.  The veteran's overall 
combined disability rating is 70 percent.  38 C.F.R. § 4.25 
(2006).  

Although the veteran has at least one service-connected 
disability rated as 40 percent disabling, and a combined 
disability rating of 70 percent, the evidence does not show 
that he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a) (2006).  In an October 2003 VA examination 
report, the examiner discussed each of the veteran's service-
connected disabilities.  In the report, the examiner also 
discussed the findings made during the physical examination.  
Based on the physical examination findings, the examiner 
concluded that none of the service-connected conditions were 
severe enough to render the veteran unemployable.

The veteran's testimony at his videoconference hearing also 
fails to show that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  According to a transcript of the 
veteran's videoconference hearing, he testified that he 
retired as a postal worker in 1984 after 38 years of service 
partly because his service-connected hearing loss and 
varicose veins made it too difficult for him to work.  The 
veteran stated that he was unable to hear others and that the 
varicose veins caused numbness in his feet and knees when he 
performed his duties.  The veteran also testified, however, 
that he had not sought employment since his retirement in 
1984.  

While the veteran's testimony no doubt shows that his 
service-connected disabilities present many difficulties for 
him in the workplace, it does not show that he is unable to 
secure substantially gainful employment as a result.  
Instead, the evidence shows that after 38 years of service, 
the veteran chose to retire and has not since sought 
alternative employment.  To the extent that the veteran's 
service-connected disabilities interfere with his 
employability, such interference is accounted for in the 70 
percent rating.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  A schedular evaluation in excess of 10 percent for 
tinnitus is denied.  

2.  The claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


